

GUARANTY
 
THIS GUARANTY (“Guaranty”) is made as of July 23, 2010, by NG WASHINGTON, LLC, a
Washington limited liability company and NG WASHINGTON II, LLC, a Washington
limited liability company (each a “Guarantor”, and collectively “Guarantors”),
in favor of FORTRESS CREDIT CORP., as agent to Lenders (as defined in the Credit
Agreement referred to below) (“Agent”). Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Credit Agreement (as
defined below).
 
RECITALS
 
A.          Pursuant to the terms of that certain Credit Agreement of even date
herewith (as amended, amended and restated, supplemented and otherwise modified
and in effect from time to time, the “Credit Agreement”), among Agent, the
financial and banking institutions from time to time party thereto as “Lenders”
and NG Washington II Holdings, LLC, a Delaware limited liability company
(“Borrower”), each Lender has agreed to provide extensions of credit and other
financial accommodations to Borrower, referred to therein as the “Loans”.
 
B.          The Loans will be evidenced by Notes and secured by the Collateral
Documents.
 
C.          Each Guarantor acknowledges that such Guarantor is an Affiliate of
Borrower and will receive substantial benefit from the Loans.
 
D.          As a condition precedent to the initial extension of credit under
the Credit Agreement and the effectiveness of the Credit Agreement, Agent and
Lenders have required that each Guarantor enter into this Guaranty.
 
E.          In consideration of the foregoing, and in order to induce Lenders
and Agent to enter into the Credit Agreement, each Guarantor is willing to
guarantee the Obligations of Borrower under the Credit Agreement and the other
Loan Documents on the terms set forth herein.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.           Guaranty.  Each Guarantor hereby unconditionally and irrevocably
guarantees, separately, and not jointly or jointly and severally, to Agent and
each Lender, the prompt, full, punctual, unconditional and irrevocable payment
and performance in full when due (whether at stated maturity, upon acceleration
or otherwise) of the Obligations, including, without limitation, (i) the
aggregate principal amount outstanding of, and interest accrued and unpaid on
(including at the default rate, if applicable), and late charges, repayment fees
and make-whole payments in respect of, the Loans made to Borrower pursuant to
the Credit Agreement, and (ii) all other amounts payable by Borrower, any other
Guarantor or any other Credit Party under the Credit Agreement and the other
Loan Documents (all of the foregoing being referred to collectively as the
“Guaranteed Obligations”). Upon failure by Borrower to pay punctually any such
amount, each Guarantor agrees that it shall forthwith on demand pay such amount
at the place and in the manner specified in the Credit Agreement or the relevant
Loan Document, as the case may be. Each Guarantor hereby agrees that this
Guaranty is an absolute, irrevocable and unconditional guaranty of payment and
performance and is not a guaranty of collection.
 
2.           Remedies.  If any Guarantor fails to promptly pay and perform,
after taking into consideration any notice and cure period applicable to
Borrower, it being understood that no Guarantor is entitled to any additional
notice and cure periods, any of the Guaranteed Obligations, Agent may from time
to time, and without first requiring payment or performance by Borrower, any
other Guarantor or any other Credit Party (as such payment or performance may be
required pursuant to the terms of the Credit Agreement or any other Loan
Document), bring any action at law or in equity or both to compel any Guarantor
to pay and perform the Guaranteed Obligations, and to collect in any such action
compensation for all loss, cost, damage, injury and expense sustained or
incurred by Agent or any Lender as a consequence of the failure of any Guarantor
to pay and perform the Guaranteed Obligations, together with interest thereon at
the rate of interest applicable to the principal balance of the Notes.
 
3.           Rights Of Agent and Lenders.  Each Guarantor authorizes Agent and
Lenders, without giving notice to any Guarantor or obtaining any Guarantor’s
consent and without affecting the liability of any Guarantor (provided that if
addressed in the Credit Agreement, in accordance therewith) from time to time
to:


Fortress/NG Washington Guaranty

 

--------------------------------------------------------------------------------

 

(a)           renew or extend all or any portion of the Guaranteed Obligations
under the Credit Agreement, the Notes or any of the other Loan Documents;
 
(b)          declare all sums owing to Agent or any Lender under the Credit
Agreement, the Notes and the other Loan Documents due and payable upon the
occurrence and continuance of a Default under the Loan Documents;
 
(c)           make changes in the dates specified for payments of any sums
payable in periodic installments under the Credit Agreement, the Notes or any of
the other Loan Documents;
 
(d)          otherwise modify the terms of any of the Loan Documents except to
the extent that any such modification will materially increase the Guaranteed
Obligations;
 
(e)           take and hold security for the performance of the Guaranteed
Obligations (provided that if addressed in the Credit Agreement, the Notes or
the other Loan Documents, in accordance therewith) and exchange, enforce, waive
and release any such security (provided that if addressed in the Credit
Agreement, the Notes or the other Loan Documents, in accordance therewith);
 
(f)           apply such security and direct the order or manner of sale thereof
as Agent or any Lender in its discretion may determine (provided that if
addressed in the Credit Agreement, the Notes or the other Loan Documents, in
accordance therewith);
 
(g)           release, substitute or add any one or more endorsers of the Notes
or guarantors of Borrower’s Obligations under the Notes or the other Loan
Documents;
 
(h)          apply payments received by Agent or any Lender from Borrower to any
Obligations of Borrower to Agent or any Lender, in such order as Agent or any
Lender shall determine in its sole discretion;
 
(i)           subject to the prior approval of all applicable Gaming Authorities
to the extent required by applicable Gaming Laws, assign this Guaranty in whole
or in part; and
 
(j)           subject to the prior approval of all applicable Gaming Authorities
to the extent required by applicable Gaming Laws, assign, transfer or negotiate
all or any part of the Guaranteed Obligations.
 
4.           Guarantor’s Waivers.  Each Guarantor waives:
 
(a)           any defense based upon any legal disability or other defense of
Borrower, any other guarantor or other Person, or by reason of the cessation or
limitation of the liability of Borrower from any cause other than full payment
of all sums payable under the Notes or any of the other Loan Documents;
 
(b)           any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of Borrower
or any principal of Borrower or any defect in the formation of Borrower or any
principal of Borrower;
 
(c)           any defense based upon the application by Borrower of the proceeds
of the Loans for purposes other than the purposes represented by Borrower to
Agent or any Lender or intended or understood by Agent or any Lender or any
Guarantor;
 
(d)           any defense of any Guarantor based upon Agent’s or any Lender’s
election of any remedy against any Guarantor or Borrower or both;
 
(e)           any defense based upon Agent’s or any Lender’s failure to disclose
to any Guarantor any information concerning Borrower’s financial condition or
any other circumstances bearing on Borrower’s ability to pay all sums payable
under the Notes or any of the other Loan Documents;


Fortress/NG Washington Guaranty

 
2

--------------------------------------------------------------------------------

 

(f)           any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in any
other respects more burdensome than that of a principal;
 
(g)          any defense based upon Agent’s or any Lender’s election, in any
proceeding instituted under Title 11 U.S.C.A. § 101 et seq. and the regulations
adopted and promulgated thereto (as the same may be amended from time to time
(the “Bankruptcy Code”) of the application of Section 1111(b)(2) of the
Bankruptcy Code or any successor statute;
 
(h)          any defense based upon any borrowing or any grant of a security
interest under Section 364 of the Bankruptcy Code;
 
(i)           any and all rights and defenses, including, without limitation,
any rights of subrogation, reimbursement, indemnification and contribution,
which might otherwise be available to any Guarantor under any applicable laws,
any right to enforce any remedy which Agent or any Lender may have against
Borrower and any right to participate in, or benefit from, any security for the
Notes or the other Loan Documents now or hereafter held by Agent or any Lender;
 
(j)           presentment, demand, protest and notice of any kind; and
 
(k)           the benefit of any statute of limitations affecting the liability
of any Guarantor hereunder or the enforcement hereof. Each Guarantor agrees that
the payment of all sums payable under the Credit Agreement, the Notes or any of
the other Loan Documents or any part thereof or other act which tolls any
statute of limitations applicable to the Credit Agreement, the Notes or the
other Loan Documents shall similarly operate to toll the statute of limitations
applicable to the Guaranteed Obligations of Borrower.
 
Each Guarantor agrees that the payment of all sums payable under the Credit
Agreement, the Notes or any of the other Loan Documents or any part thereof or
other act which tolls any statute of limitations applicable to the Credit
Agreement, the Notes or the other Loan Documents shall similarly operate to toll
any statute of limitations applicable to the Guaranteed Obligations.
 
5.           Guarantor’s Warranties, Representations, Agreements and
Covenants.  Each Guarantor warrants and represents and agrees that:
 
(a)           each Guarantor has the legal capacity to execute and deliver this
Guaranty and to perform in accordance with the terms hereof; and this Guaranty
constitutes the legal, valid and binding Obligation of each Guarantor,
enforceable in accordance with the terms hereof;
 
(b)           there are no conditions precedent to the effectiveness of this
Guaranty, and this Guaranty shall be in full force and effect and binding on
each Guarantor regardless of whether Agent or any Lender obtains other
collateral or any guaranties from others or takes any other action contemplated
by any Guarantor;
 
(c)           each Guarantor has established adequate means of obtaining from
sources other than Agent and Lenders, on a continuing basis, financial and other
information pertaining to each Credit Party’s financial condition, and the
status of Borrower’s and each other Persons performance of its Obligations
imposed by the Loan Documents, and each Guarantor agrees to keep adequately
informed from such means of any facts, events or circumstances which might in
any way affect any Guarantor’s risks hereunder and neither Agent nor any Lender
has made any representation to any Guarantor as to any such matters;
 
(d)           no Guarantor has and no Guarantor shall, without the prior written
consent of Agent, sell, lease, assign, encumber, hypothecate, transfer or
otherwise dispose of all or substantially all of such Guarantor’s assets, or all
or substantially all of such Guarantor’s interest therein;
 
(e)           Lenders would not make the Loans but for this Guaranty and Agent
would not serve as “Agent” but for this Guaranty; and
 
(f)           each Guarantor shall, promptly upon its receipt of any Net Cash
Proceeds of Sale or Insurance Proceeds, or calculation of Excess Cash Flow on
each Excess Cash Flow Calculation Date after the Extension Effective Date or
upon the occurrence and during the continuance a Default (as described in
Sections 2.3(a), 2.3(b), 2.3(c) or 2.3(d), respectively, of the Credit
Agreement) remit such proceeds or Excess Cash Flow (as the case may be) to
Borrower for application pursuant to the applicable Section of the Credit
Agreement referenced immediately above, to the extent any such prepayment of the
Loans is required under such Sections of the Credit Agreement.


Fortress/NG Washington Guaranty

 
3

--------------------------------------------------------------------------------

 

6.           Subordination of Subrogation.  Until the Guaranteed Obligations
have been Paid In Full, Guarantors (a) shall have no right of subrogation with
respect to such Guaranteed Obligations and (b) waive any right to enforce any
remedy which Lenders or Agent now have or may hereafter have against Borrower,
any other Guarantor or any other Credit Party, any endorser or any guarantor of
all or any part of the Guaranteed Obligations or any other Person, and
Guarantors waive any benefit of, and any right to participate in, any security
or collateral given to the Lenders and Agent to secure the payment or
performance of all or any part of the Guaranteed Obligations or any other
liability of Borrower or any other Credit Party to Lenders or Agent.  Should any
Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights, each Guarantor hereby expressly and irrevocably (i)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the indefeasible payment in full in cash of the Guaranteed
Obligations and (ii) waives any and all defenses available to a surety,
guarantor or accommodation co-obligor until the Guaranteed Obligations are Paid
In Full. Each Guarantor acknowledges and agrees that this subordination is
intended to benefit Agent and Lenders and shall not limit or otherwise affect
such Guarantor’s liability hereunder or the enforceability of this Guaranty, and
that Agent, Lenders and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 6.
 
7.           Subordination of Insider Indebtedness.  Each Guarantor agrees that
any and all claims of such Guarantor against Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Insider Indebtedness” (as
hereinafter defined), any endorser, obligor or any other guarantor of all or any
part of the Guaranteed Obligations, or against any of its properties shall be
subordinate and subject in right of payment to the prior payment, in full and in
cash, of all Guaranteed Obligations.  Notwithstanding any right of any Guarantor
to ask, demand, sue for, take or receive any payment from any Obligor, all
rights, liens and security interests of such Guarantor, whether now or hereafter
arising and howsoever existing, in any assets of any other Obligor shall be and
are subordinated to the rights of Agent and Lenders in those assets. No
Guarantor shall have any right to possession of any such asset or to foreclose
upon any such asset, whether by judicial action or otherwise, unless and until
all of the Guaranteed Obligations (other than contingent indemnity obligations
that have not yet arisen) shall have been Paid In Full.  If all or any part of
the assets of any Obligor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Obligor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Insider Indebtedness”) shall be paid or delivered directly to Agent
for application on any of the Guaranteed Obligations, due or to become due,
until such Guaranteed Obligations (other than contingent indemnity obligations
that have not yet arisen) shall have first been Paid In Full.  Should any
payment, distribution, security or instrument or proceeds thereof be received by
the applicable Guarantor upon or with respect to the Insider Indebtedness after
any Insolvency Event and prior to the Guaranteed Obligations being Paid in Full,
such Guarantor shall receive and hold the same in trust, as trustee, for the
benefit of Agent and Lenders and shall forthwith deliver the same to Agent, for
the benefit of Agent and Lenders, in precisely the form received (except for the
endorsement or assignment of any Guarantor where necessary), for application to
any of the Guaranteed Obligations, due or not due, and, until so delivered, the
same shall be held in trust by such Guarantor as the property of Agent and
Lenders.  If any such Guarantor fails to make any such endorsement or assignment
to Agent, Agent or any of its officers or employees is irrevocably authorized to
make the same in the name of such Guarantor as such Guarantor’s attorney in
fact.  The foregoing power of attorney is coupled with an interest and cannot be
revoked. Each Guarantor agrees that until the Guaranteed Obligations have been
Paid In Full, no Guarantor will assign or transfer to any Person (other than
Agent) any claim any such Guarantor has or may have against any Obligor.
 
8.           Bankruptcy of Borrower.  In any bankruptcy or other proceeding in
which the filing of claims is required by law, each Guarantor shall file all
claims which such Guarantor may have against Borrower relating to any
indebtedness of Borrower to such Guarantor and shall assign to Agent all rights
of such Guarantor thereunder. If any Guarantor does not file any such claim,
Agent, as attorney-in-fact for such Guarantor, is hereby authorized to do so in
the name of such Guarantor or, in Agent’s discretion, to assign the claim to a
nominee and to cause proof of claim to be filed in the name of Agent’s nominee.
The foregoing power of attorney is coupled with an interest and cannot be
revoked. Agent or its nominee shall have the right, in its reasonable
discretion, to accept or reject any plan proposed in such proceeding and to take
any other action which a party filing a claim is entitled to do. In all such
cases, whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to Agent the amount payable on such claim
and, to the full extent necessary for that purpose, each Guarantor hereby
assigns to Agent, for the benefit of itself and Lenders, all of such Guarantor’s
rights to any such payments or distributions; provided, however, Guarantor’s
obligations hereunder shall not be satisfied except to the extent that Agent
receives cash by reason of any such payment or distribution.  If Agent receives
anything hereunder other than cash, the same shall be held as collateral for
amounts due under this Guaranty.  If all or any portion of the Guaranteed
Obligations are paid or performed, the obligations of each Guarantor hereunder
shall continue and shall remain in full force and effect in the event that all
or any part of such payment or performance is avoided or recovered directly or
indirectly from Agent as a preference, fraudulent transfer or otherwise under
the Federal Bankruptcy Code or other similar laws, irrespective of (a) any
notice of revocation given by any Guarantor prior to such avoidance or recovery,
or (b) full payment and performance of all of the indebtedness and Obligations
evidenced and secured by the Loan Documents.


Fortress/NG Washington Guaranty

 
4

--------------------------------------------------------------------------------

 

9.           Loan Sales and Participations; Disclosure Of Information.  Subject
to the prior approval of all applicable Gaming Authorities, to the extent
required by applicable Gaming Laws, each Guarantor agrees that each Lender may
elect, at any time, to sell, assign, or grant participations in all or any
portion of its rights and Obligations under the Loan Documents and this
Guaranty, and that any such sale, assignment or participation may be to one or
more financial institutions, private investors, and/or other entities, at such
Lender’s sole discretion. Each Guarantor further agrees that each Lender may
disseminate to any such actual or potential purchaser(s), Lender(s) or
participant(s) all documents and information (including, without limitation, all
financial information) which has been or is hereafter provided to or known to
such Lender with respect to any Person connected with the Loans (including,
without limitation, each Guarantor, Credit Party, Borrower, and any other
guarantor); provided, however, that prior to any such dissemination, any such
actual or potential purchaser(s), Lender(s) or participant(s) shall agree to be
bound by Section 10.11 of the Credit Agreement. In the event of any such sale,
assignment or participation, Agent, each Lender and the parties to such
transaction shall share in the rights and obligations of Agent and Lenders as
set forth in the Loan Documents only as and to the extent they agree among
themselves.
 
10.           Additional and Independent Obligations.  This Guaranty is a
continuing guaranty of payment and performance and not of collection and cannot
be revoked by any Guarantor and shall continue to be effective with respect to
the Guaranteed Obligations arising or created after any attempted revocation
hereof.  The Guaranteed Obligations shall be in addition to and shall not limit
or in any way affect the Obligations of any Guarantor under any other existing
or future guaranties unless said other guaranties are expressly modified or
revoked in writing. This Guaranty is independent of the Obligations of Borrower
under the Credit Agreement, the Notes and the other Loan Documents.  Agent and
each Lender may bring a separate action to enforce the provisions hereof against
any Guarantor without taking action against Borrower or any other party or
joining Borrower or any other party as a party to such action.  Lenders’ rights
under this Agreement shall be in addition to the rights and benefits Lenders may
have under the Credit Agreement, the Notes, the Collateral Documents and the
other Loan Documents.
 
11.           Attorneys’ Fees; Enforcement.  Each Guarantor shall reimburse
Agent and Lenders for all reasonable attorneys’ fees, costs and expenses,
arising from and after the date hereof, incurred by Agent or any Lender in
connection with the enforcement of Agent’s or any Lender’s rights under this
Guaranty and each of the other Loan Documents relating to the Guaranteed
Obligations, including, without limitation, reasonable attorneys’ fees, costs
and expenses for trial, appellate proceedings, out-of-court negotiations,
workouts and settlements, and for enforcement of rights under any state or
federal statute, including, without limitation, reasonable attorneys’ fees,
costs and expenses incurred in bankruptcy and insolvency proceedings such as
(but not limited to) in connection with seeking relief from stay in a bankruptcy
proceeding.  The term “expenses” means any expenses incurred by Agent or any
Lender in connection with any of the out-of-court, or state, or federal or
bankruptcy proceedings referenced above, including but not limited to the fees
and expenses of any appraisers, consultants and expert witnesses retained or
consulted by Agent or any Lender in connection with any of those proceedings.
Agent and each Lender shall also be entitled to its reasonable attorneys’ fees,
costs and expenses incurred in any post-judgment proceedings to collect and
enforce the judgment. This provision is separate and several and shall survive
the merger of this agreement into any judgment on this Guaranty.
 
12.           Rules of Construction.  The word “Borrower” as used herein shall
include both the named Borrower and any other person at any time assuming or
otherwise becoming primarily liable for all or any part of the Obligations of
the named Borrower under the Notes and the other Loan Documents. When the
context and construction so require, all words used in the singular herein shall
be deemed to have been used in the plural and vice versa. All headings appearing
in this Guaranty are for convenience only and shall be disregarded in construing
this Guaranty.
 
13.           Credit Reports.  Each Guarantor hereby authorizes Agent to order
and obtain, from a credit reporting agency of Agent’s choice, a third party
credit report with respect to such Guarantor.
 
14.           GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAWS PROVISIONS.


Fortress/NG Washington Guaranty

 
5

--------------------------------------------------------------------------------

 

15.           Nature of Guarantor’s Obligations.  Each Guarantor’s Obligations
hereunder shall not be in any way reduced or offset and no Guarantor shall have
any rights against Agent or any Lender by reason of any action Agent or any
Lender may take or omit to take with respect to the Guaranteed Obligations,
under this Guaranty, under the Loan Documents or with respect to the security
and collateral therefor, whether or not such action or omission prejudices any
Guarantor or increases the likelihood that any Guarantor will be required to pay
and perform the Guaranteed Obligations pursuant to the terms hereof.  It is the
unambiguous and unequivocal intention of each Guarantor that each Guarantor
shall be obligated to pay and perform the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or not contemplated, and whether or not
otherwise or particularly described herein, which obligation shall be deemed
satisfied only upon the full and final payment, performance and satisfaction of
such Guaranteed Obligations. Notwithstanding the foregoing, Guarantor’s
obligations hereunder shall automatically terminate from and after such time as
all amounts due and payable under the Loan Documents have been fully and finally
paid and any and all other Obligations under the Loan Documents have been fully,
finally and indefeasibly satisfied and performed.
 
16.           Miscellaneous. The provisions of this Guaranty will bind and
benefit the heirs, executors, administrators, legal representatives, nominees,
successors and assigns of each Guarantor, Agent and each Lender. The liability
of all persons and entities who are in any manner obligated hereunder or under
any other guaranty with respect to the Guaranteed Obligations, shall be joint
and several.  If any provision of this Guaranty, or the applicability of any
such provision to a specific situation, shall be determined by a court of
competent jurisdiction to be invalid illegal or unenforceable, such provision
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable, and the validity and enforceability of all other
provisions of this Guaranty and all other applications of any such provision
shall not be affected thereby.
 
17.           Enforceability. Each Guarantor hereby acknowledges that: (a) the
Guaranteed Obligations are complex in nature, and (b) numerous possible defenses
to the enforceability of the Guaranteed Obligations may presently exist and/or
may arise hereafter, and (c) as part of Agent’s and each Lender’s consideration
for entering into this transaction, Agent and each Lender has specifically
bargained for the waiver and relinquishment by each Guarantor of all such
defenses, and (d) each Guarantor has had the opportunity to seek and receive
legal advice from skilled legal counsel in the area of financial transactions of
the type contemplated herein. Given all of the above, each Guarantor does hereby
represent and confirm to Lenders that each Guarantor is fully informed
regarding, and that each Guarantor does thoroughly understand: (i) the nature of
all such possible defenses, and (ii) the circumstances under which such defenses
may arise, and (iii) the benefits which such defenses might confer upon each
Guarantor, and (iv) the legal consequences to each Guarantor of waiving such
defenses. Each Guarantor acknowledges that each Guarantor makes this Guaranty
with the intent that this Guaranty and all of the informed waivers herein shall
each and all be fully enforceable by Agent and each Lender, and that Agent and
each Lender is induced to enter into this transaction in material reliance upon
the presumed full enforceability thereof.
 
18.           Entirety.  THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
EACH GUARANTOR AND AGENT WITH RESPECT TO EACH GUARANTOR’S GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY EACH GUARANTOR AND AGENT AS
A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN ANY GUARANTOR AND AGENT OR ANY LENDER, NO COURSE OF PERFORMANCE,
NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY.  THERE
ARE NO ORAL AGREEMENTS BETWEEN ANY GUARANTOR AND AGENT OR ANY LENDER.
 
19.           Headings.  The headings of the several paragraphs hereof are
included only for the convenience of reference and are not intended to govern,
construe or modify any provisions of the several paragraphs hereof.
 
20.           Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party: (x)
in the case of Borrower, Agent or any Lender, at its address or facsimile number
set forth on Schedule 14.1 of the Credit Agreement, and (y) in the case of any
Guarantor, at its address or facsimile number set forth on Schedule A attached
hereto.  Each such notice, request or other communication shall be effective (i)
if given by facsimile transmission, when transmitted to the facsimile number
specified in this Section 20 and confirmation of receipt is received, (ii) if
given by mail, 72 hours after such communication is deposited in the mails with
first class postage prepaid, addressed as aforesaid, or (iii) if given by any
other means, when delivered (or, in the case of electronic transmission,
received) at the address specified in this Section 20. Any Guarantor may change
the address for service of notice upon it by a notice in writing to Agent, Agent
may change the address for service of notice upon it by a notice in writing to
Guarantors, and each other party to the Loan Documents may change the address
for service of notice in accordance with the terms of the other Loan Documents.


Fortress/NG Washington Guaranty

 
6

--------------------------------------------------------------------------------

 

21.           Counterparts; Execution.  This Guaranty may be executed in any
number of counterparts and by a different party on separate counterparts, each
of which, when executed and delivered, will be deemed an original, and all of
which, when taken together, shall constitute one and the same
agreement.  Delivery of an executed counterpart of this Guaranty via facsimile
transmission or in Adobe .pdf format by electronic mail shall be binding, and as
effective as delivery of a manually executed counterpart, and may be used as
admissible evidence that the party so transmitting intends to be bound by the
terms set forth herein.
 
22.           CONSENT TO JURISDICTION.  EACH GUARANTOR HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH GUARANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF AGENT OR ANY LENDER TO BRING PROCEEDINGS
AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY ANY GUARANTOR AGAINST AGENT OR ANY LENDER OR ANY AFFILIATE OF
AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT
ONLY IN A COURT IN NEW YORK, NEW YORK.
 
23.           Waiver of Venue.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 22.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 
24.           WAIVER OF JURY TRIAL.  EACH GUARANTOR AND AGENT HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY, ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
 
25.           Changes in Writing.  Neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each Guarantor and Agent.
 
26.           Successors and Assigns.  This Guaranty is for the benefit of the
Agent and Lenders and their respective successors and permitted assigns,
provided, that no Guarantor shall have any right to assign its rights or
obligations hereunder without the consent of all Lenders, and any such
assignment in violation of this Section 26 shall be null and void; and in the
event of an assignment of any amounts payable under the Credit Agreement or the
other Loan Documents in accordance with the respective terms thereof, the rights
hereunder, to the extent applicable to the indebtedness so assigned, may be
transferred with such indebtedness. This Guaranty shall be binding upon each
Guarantor and their respective successors and assigns.
 
27.           Severability.  Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
 
*                             *                             *
 
[Remainder of Page left intentionally blank.]


Fortress/NG Washington Guaranty

 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the date
appearing on the first page of this Guaranty.
 
GUARANTORS:
 
NG Washington, LLC
 
/s/ Robert B. Sturges
Name: Robert B. Sturges
Title: Manager
 
NG Washington II, LLC
 
/s/ Robert B. Sturges
Name: Robert B. Sturges
Title: Manager



Signature Page to Fortress/NG Washington Guaranty

 

--------------------------------------------------------------------------------

 

SCHEDULE A
NOTICE INFORMATION


Guarantor
 
Address
 
Telephone
 
Facsimile
 
Email
NG Washington, LLC
 
 
50 Briar Hollow Lane
Suite 500W
Houston, TX 77027
 
(713) 621-2245
 
(713) 621-6919
 
rsturges@nevada gold.com
bmilosevic@nevadagold.com
NG Washington II, LLC
 
  
50 Briar Hollow Lane
Suite 500W
Houston, TX 77027
  
(713) 621-2245
  
(713) 621-6919
  
rsturges@nevada gold.com
bmilosevic@nevadagold.com



All notices to any of the Guarantors under this Guaranty shall be sent with a
copy to:


Nevada Gold & Casinos, Inc.
50 Briar Hollow Lane, Suite 500W
Houston, TX 77027
Attention: Robert B, Sturges, CEO
Tel: (713) 621-2245
Fax: (713) 621-6919
Email: rsturges@nevadagold.com and bmilosevic@nevadagold.com


and


Wolff & Samson PC
One Boland Drive
West Orange, NJ 07052
Attention: David Hyman
Tel: (973) 530-2009
Fax: (973) 530-2209
Email: dhyman@wolffsamson.com


Schedule A to Fortress/NG Washington Guaranty

 

--------------------------------------------------------------------------------

 